     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2330 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ZEETOGROUP, LLC; TIBRIO, LLC,                    Case No.: 19-CV-458 JLS (NLS)
12                                   Plaintiffs,
                                                       ORDER GRANTING MOTION FOR
13    v.                                               LEAVE TO FILE FIRST AMENDED
                                                       COMPLAINT
14    NICHOLAS FIORENTINO, an
      individual; SABIHA TUDESCO, an
15                                                     (ECF No. 56)
      individual; INTERNET THINGS, LLC;
16    SIMPLY SWEEPS, LLC;
      CREDIREADY, LLC; TWO MINUTE
17
      MEDIA TOPICS, LLC; and DOES 1-100,
18    inclusive,
19                                 Defendants.
20
21         Presently before the Court is Plaintiffs’ Motion for Leave to File First Amended
22   Complaint (“Mot.,” ECF No. 56). Also before the Court is Defendants’ Opposition to
23   (“Opp’n,” ECF No. 63) and Plaintiffs’ Reply in Support of (“Reply,” ECF No. 67) the
24   Motion. The Court vacated the hearing and took the Motion under submission without oral
25   argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 68. After considering the
26   Parties’ arguments and the law, the Court GRANTS Plaintiffs’ Motion.
27   ///
28   ///

                                                   1
                                                                             19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2331 Page 2 of 8



 1                                        BACKGROUND
 2         Plaintiffs ZeetoGroup, LLC and Tibrio, LLC are San Diego-based internet lead
 3   generation companies. See Mot. at 5. Defendant Internet Things, LLC is a competing
 4   internet lead generation company. See id. Defendant Nicholas Fiorentino is the founder
 5   and CEO of Internet Things. Id. at 6. Internet Things, owns and operates multiple
 6   subsidiaries, including Defendants Simply Sweeps, LLC; CrediReady, LLC; and Two
 7   Minute Media Topics (together, the “Entity Defendants”). See ECF No. 30 at 2.
 8         Sometime in 2018, Mr. Fiorentino began recruiting Plaintiffs’ employees. Mot. at
 9   6. Among those employees was Rocky Iorio. Mot. at 6–7. Plaintiffs employed Mr. Iorio
10   until November 1, 2018, when Mr. Iorio accepted a job with Defendant Internet Things.
11   Id. at 6. During Mr. Iorio’s final weeks working for Plaintiffs, Mr. Fiorentino reached out
12   to Mr. Iorio and asked him for a list of Plaintiffs’ “big buyers.” Id. Mr. Iorio complied
13   with this request and sent Mr. Fiorentino screen shots of Plaintiffs’ big buyers, as well as
14   “what campaign was working the best for each buyer, the revenue brought in by each
15   campaign, the price point at which the traffic was being sold, and the competitive
16   performance metrics.”     Id.   After becoming aware of Mr. Iorio’s actions, Plaintiffs
17   discovered that many of the campaigns used by the Entity Defendants were the same as the
18   campaigns Mr. Iorio provided to Mr. Fiorentino. Id. at 6. Defendants use of these
19   campaigns led to damage to Plaintiffs’ reputation, advertisers spending less money with
20   Plaintiffs, Plaintiffs’ revenue to decline substantially, and ultimately lay-offs of 23 of
21   Plaintiffs’ employees. Id. at 5–6.
22         On March 8, 2019, Plaintiffs filed their Complaint seeking damages caused by
23   Defendants’ misappropriation of trade secrets and confidential information. See ECF No. 1
24   at 6–8. In October 2019, Plaintiffs sent Defendants interrogatories and document requests.
25   Declaration of Jacob A. Gillick, Esq. (“Gillick Decl.”) ¶ 1; Mot. Ex. 2 at 11–239, ECF No.
26   56-2; Mot. at 9. Plaintiffs complained that Defendants’ responses were evasive and
27   included no documentation; consequently, the Parties met and conferred in December 2019
28   and Defendants’ agreed to supplement the responses. Gillick Decl. ¶¶ 3, 4; Mot. at 9; Mot.

                                                  2
                                                                                19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2332 Page 3 of 8



 1   Ex. 2. Instead of providing supplemental discovery responses, however, in late December
 2   or early January, Defendants informed Plaintiffs that the Entity Defendants had all gone
 3   out of business. Gillick Decl. ¶ 5; Mot. at 9.
 4         On March 19, 2020, Plaintiffs provided a notice to compel discovery to Defendants.
 5   See Gillick Decl. ¶ 12; Mot. Ex. 6, ECF No. 56-2 at 253–58. In response, counsel for the
 6   Entity Defendants claimed the entities were “defunct” and had ceased operating. See
 7   Gillick Decl. ¶ 13. Plaintiffs’ counsel then checked the California Secretary of State’s
 8   website and discovered that, three weeks after Plaintiffs served the Complaint, the Entity
 9   Defendants had been converted into new limited partnerships: Internet Things, LP; Simply
10   Sweeps, LP; Crediready, LP; and Two Minute Media Topics, LP (together, the “New
11   LPs”). See Mot. at 10; Gillick Decl. ¶ 13.
12         Plaintiffs also discovered the conversions were initiated by Marc Barmazel through
13   Premier Realty Management, Inc. See Gillick Decl. ¶ 13; Opp’n at 2. Mr. Barmazel is an
14   investor in the Entity Defendants and owner of Premier Realty Holdings, LP; Premier
15   Realty Management, Inc.; and Sunrise Self-Storage Management, Inc. (together, the
16   “Premier Entities”). See id. After presenting Defendants with this newly discovered
17   information, on April 27, 2020, Plaintiffs received supplemental discovery from
18   Defendants. Gillick Decl. ¶¶ 13–14; Opp’n at 3. This new discovery included a litany of
19   emails showing Mr. Barmazel’s involvement in the Entity Defendants’ day-to-day business
20   affairs. See Reply at 4–7. Plaintiffs allege that Mr. Barmazel not only knew that
21   Mr. Fiorentino was misappropriating trade secrets, but that he was “deeply involved” in
22   the affair. Mot. at 13. Further, Plaintiffs allege that Mr. Barmazel was, in fact, “running
23   the show” when the misappropriation occurred and is therefore liable for the
24   misappropriation of trade secrets. See Reply at 2.
25         During discovery, Plaintiffs also discovered that Mr. Fiorentino’s ownership interest
26   in the Entity Defendants and the New LPs is through Fiorentino Holdings, LLC—
27   Mr. Fiorentino’s “suspected alter-ego.” Mot. at 10.
28         After making these discoveries, Plaintiffs filed their motion to amend.

                                                      3
                                                                               19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2333 Page 4 of 8



 1                                     LEGAL STANDARDS
 2   I.    Rule 16
 3         Federal Rule of Civil Procedure 16(b)(4) provides that “[a] schedule may be
 4   modified only for good cause and with the judge’s consent.” Civil Local Rule 16.1(b)
 5   requires all counsel and parties to “proceed with diligence to take all steps necessary to
 6   bring an action to readiness for trial.” In determining whether there is “good cause” under
 7   Rule 16(b), the Court “primarily considers the diligence of the party seeking the
 8   amendment” and the “moving party’s reasons for seeking modification.” Johnson v.
 9   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
10   II.   Rule 15
11         Pursuant to Federal Rule of Civil Procedure 15(a), a plaintiff may amend his
12   complaint once as a matter of course within specified time limits. Fed. R. Civ. P. 15(a)(1).
13   “In all other cases, a party may amend its pleading only with the opposing party’s written
14   consent or the court’s leave. The court should freely give leave when justice so requires.”
15   Fed. R. Civ. P. 15 (a)(2).
16         While courts exercise broad discretion in deciding whether to allow amendment,
17   they have generally adopted a liberal policy. See U.S. for Benefit & Use of Ehmcke Sheet
18   Metal Works v. Wausau Ins. Cos., 755 F. Supp. 906, 908 (E.D. Cal. 1991) (citing Jordan
19   v. Cty. of L.A., 669 F.2d 1311, 1324 (9th Cir.), rev’d on other grounds, 459 U.S. 810
20   (1982)). Accordingly, leave is generally granted unless the court harbors concerns “such
21   as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to
22   cure deficiencies by amendments previously allowed, undue prejudice to the opposing
23   party by virtue of allowance of the amendment, futility of the amendment, etc.” Foman v.
24   Davis, 371 U.S. 178, 182 (1962).
25                                           ANALYSIS
26         Plaintiffs seek to amend their Complaint to add the New LPs; Fiorentino Holdings,
27   LLC; Mr. Barmazel; and the Premier Entities as Defendants in this case. Mot. at 5.
28   Plaintiffs allege that without their addition in this case, the responsible parties will avoid

                                                   4
                                                                                 19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2334 Page 5 of 8



 1   liability and “set a precedent which would make litigation fruitless.” Id. at 17. Because
 2   Plaintiffs seek to amend their Complaint after the scheduling order deadline to amend
 3   pleadings, see id. at 15, Plaintiffs must meet both the Rule 16 standard to amend the
 4   scheduling order, as well as the Rule 15 standard to amend pleadings.
 5   I.    Rule 16
 6         To amend a pleading after a scheduling order deadline, the party seeking amendment
 7   must first satisfy the Rule 16(b) “good cause” standard to amend the scheduling order. See
 8   Johnson, 975 F.2d at 609. Rule 16’s good cause standard primarily considers the due
 9   diligence of the party seeking to amend. Id. Pretrial scheduling orders can only be
10   amended where the orders could not “reasonably [have been] met despite the diligence of
11   the party seeking the extension.” Id.
12         The deadline to amend the pleadings as set forth in the scheduling order was
13   September 16, 2019. Mot. at 15. Plaintiffs contend that the timeline of events show they
14   could not have met this deadline. See id. Although the Entity Defendants were converted
15   out and re-established as limited partnerships on March 28, 2019—three weeks after this
16   lawsuit was originally filed—Plaintiffs did not become aware of the New LPs until March
17   2020. Mot. at 10. This is because, rather than providing Plaintiffs with this information,
18   Defendants led Plaintiffs to believe that the Entity Defendants had all gone out of business.
19   Gillick Decl. ¶¶ 4–5.    Once this information was learned, however, Plaintiffs diligently
20   sought discovery from Defendants. See id. at 9–10. Through that discovery, Plaintiffs
21   discovered Fiorentino Holdings, LLC’s, Mr. Barmazel’s, and the Premier Entities’
22   involvement in this case. See id. at 10, 16. Plaintiffs allege that the identities and
23   involvement of the proposed defendants could have been discovered only after the
24   production of documents in April 2020, despite Plaintiffs’ due diligence. See id. at 10–13.
25         Because the entire proposed amendment is based on information that was not readily
26   available to Plaintiffs prior to the scheduling order deadline—despite Plaintiffs’ due
27   diligence—the deadline could not reasonably have been met. Therefore, the Court finds
28   good cause present to amend the scheduling order. Because the Court finds good cause to

                                                   5
                                                                                 19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2335 Page 6 of 8



 1   amend the scheduling order under Rule 16, the Court next looks to whether amendment of
 2   the Complaint is proper under Rule 15. See Johnson, 975 F.2d at 608.
 3   II.   Rule 15
 4         Under Rule 15, leave is generally granted unless the court harbors concerns “such
 5   as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to
 6   cure deficiencies by amendments previously allowed, undue prejudice to the opposing
 7   party by virtue of allowance of the amendment, futility of the amendment, etc.” Foman,
 8   371 U.S. at 182. The Court considers Plaintiffs’ requests to add the New LPs; Fiorentino
 9   Holdings, LLC; Mr. Barmazel; and the Premier Entities as defendants in turn.
10         Plaintiffs first request to add the New LPs as defendants. Mot. at 15, 18. In their
11   Opposition, Defendants consent to the addition of the New LPs. See Opp’n at 3–4.
12   According to Rule 15(a)(2), a party may amend their complaint with the opposing party’s
13   written consent.   Accordingly, the Court GRANTS Plaintiffs leave to amend their
14   complaint to add the New LPs as defendants.
15         Plaintiffs also request to add Fiorentino Holdings, LLC as a defendant. See Mot. at
16   5. Although Defendants do not consent to the addition of Fiorentino Holdings, they also
17   do not present any arguments against adding Fiorentino Holdings, LLC. See generally
18   Opp’n. Because the Court harbors no concerns regarding amendment as to this party, the
19   Court GRANTS Plaintiffs’ Motion as to Fiorentino Holdings, LLC.
20         Next, Plaintiffs seek to amend the complaint to add Mr. Barmazel as a defendant.
21   See Mot. at 5. Defendants dispute the addition of Mr. Barmazel, claiming there is no legal
22   basis to add him as an individual defendant. Opp’n at 4. Defendants challenge the addition
23   of Mr. Barmazel on the grounds of futility. Id. at 4–5. Defendants contend that under
24   California law, Mr. Barmazel cannot be liable as an individual investor for the actions of
25   the Entity Defendants, and he cannot be liable for the New LPs actions because he is not a
26   general partner. See id. at 5–6. In response, Plaintiffs contend that Mr. Barmazel is liable
27   as an individual because the entities are nothing more than Barmazel’s alter ego and,
28   therefore, the corporate veil has been pierced. Reply at 2–3. In support of this theory of

                                                  6
                                                                                19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2336 Page 7 of 8



 1   liability, Plaintiffs offer documents and emails that purportedly prove this theory of
 2   liability. See generally Gilleck Decl.
 3         Under the alter ego doctrine, “a corporation’s acts and obligations can be legally
 4   recognized as those of a particular person, and vice versa.” See Temple v. Bodega Bay
 5   Fisheries, Inc., 180 Cal. App. 2d 279, 283 (1960). Plaintiffs have provided arguments and
 6   evidence enough to show that Mr. Barmazel could potentially be liable under an alter-ego
 7   theory. Thus, adding him as a defendant is not futile. See Miller v. Rykoff-Sexton, Inc.,
 8   845 F.2d 209, 214 (9th Cir. 1988) (an amendment is futile when “no set of facts can be
 9   proved under the amendment to the pleadings that would constitute a valid and sufficient
10   claim”), implied overruling on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).
11   The Court therefore GRANTS Plaintiffs’ Motion to add Mr. Barmazel.
12         Finally, Plaintiffs seek to amend their Complaint to add the Premier Entities. Mot.
13   at 5. Defendants dispute the addition of the Premier Entities, arguing (1) that granting
14   leave “would irreparably prejudice” the Premier Entities, Opp’n at 5; (2) that Plaintiffs’
15   Motion is brought in bad faith, id. at 6; and (3) that adding the Premier Entities as
16   Defendants would be futile. Id. at 5–6.
17         First, Defendants challenge the addition of the Premier Entities on the grounds that
18   the addition “would irreparably prejudice” the Premier Entities. See id. at 5. Defendants
19   only claim of prejudice is that the Premier Entities are “totally unrelated to the facts alleged
20   [in the complaint] and their business is purely real estate ventures.” Id. Defendants,
21   however, fail to show why that would cause any actual prejudice. The case is in its early
22   stages and discovery is ongoing. See DCD Programs, Ltd. V. Leighton, 833 F.2d 183, 188
23   (9th Cir. 1987) (finding no prejudice where the case was still at the discovery stage of
24   proceedings). Moreover, Plaintiffs have alleged connections among the Premier Entities
25   and the Entity Defendants, see Reply at 8, as well as Mr. Barmazel, who Plaintiffs allege
26   “regularly failed to recognize any corporate formalities between himself and [the Premier
27   Entities].” Id. at 2. The Court therefore finds the Premier Entities would not be prejudiced.
28   ///

                                                    7
                                                                                   19-CV-458 JLS (NLS)
     Case 3:19-cv-00458-JLS-NLS Document 77 Filed 07/22/20 PageID.2337 Page 8 of 8



 1         Second, Defendants argue that Plaintiffs’ Motion was brought in bad faith,
 2   “designed primarily to harass and drain the financial resources of the opposing party” and
 3   delay proceedings. See Opp’n at 6. The Court finds no persuasive evidence that Plaintiffs’
 4   request was brought in bad faith. Allowing Plaintiffs to amend their complaint will not
 5   cause undue delay to Defendants. And any delay can be attributed to the Defendants failure
 6   to provide information about the Entity Defendants’ reorganizations. Thus, the Court finds
 7   no bad faith. See DCD Programs, 833 F.2d at 187 (finding no bad faith where there is a
 8   satisfactory explanation for the delay and no other evidence to indicate a wrongful motive).
 9         Third, Defendants challenge the addition of the Premier Entities on the grounds of
10   futility, asserting that the Premier Entities have no interest in or connection to the Entity
11   Defendants. Opp’n at 5–6. In response, Plaintiffs assert that the Premier Entities belong
12   in the case because they are “inextricably intertwined” with Mr. Barmazel such that they
13   are his alter egos, and they have a relevant interest in the Entity Defendants. Reply at
14   2–3, 6. Defendants’ arguments do not clearly foreclose Plaintiffs’ claims and, therefore,
15   at this point it is not clear that the addition of the Premier Entities would be futile. See
16   Miller, 845 F.2d at 214.
17         Because the Court does not harbor concerns over undue delay, bad faith, undue
18   prejudice, or futility, the Court GRANTS Plaintiffs’ Motion to add the Premier Entities.
19                                         CONCLUSION
20          For the reasons stated above, the Court GRANTS Plaintiffs’ Motion to Amend the
21   Complaint. Plaintiffs SHALL FILE their amended complaint within seven days of the
22   electronic docketing of this Order.
23         IT IS SO ORDERED.
24   Dated: July 22, 2020
25
26
27
28

                                                   8
                                                                                 19-CV-458 JLS (NLS)
